UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2009 AULTRA GOLD INC. (Exact name of registrant as specified in its charter) Nevada 333-126748 98-0448154 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 120 North 5 th Street JACKSONVILLE, OR (Address of principal executive offices) (Registrant's telephone number, including area code): (541) 899-1915 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4- ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. (a) On October 16, 2009, the Board of Directors of the Registrant dismissed Moore & Associates Chartered, its independent registered public account firm. On August 27, 2009, the Public Company Accounting Oversight Board (“PCAOB”) revoked the registration of Moore and Associates Chartered because of violations of PCAOB rules and auditing standards in accounting the financial statements, PCAOB rules and quality controls standards, and Section 10(b)of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder, and noncooperation with the Board investigation. On the same date, October 16, 2009, the accounting firm of Gruber & Company, LLC, CPAs was engaged as the Registrant’s new independent registered public account firm. The Board of Directors of the Registrant and the Registrant's Audit Committee approved of the dismissal of Moore & Associates Chartered and the engagement of Gruber & Company, LLC, CPAs as its independent auditor. None of the reports of Moore & Associates Chartered on the Company's financial statements for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained in its Form 10-K for the fiscal year ended December 31, 2008 a going concern qualification in the registrant's audited financial statements. During the registrant's two most recent fiscal years and the subsequent interim periods thereto, there were no disagreements with Moore and Associates, Chartered whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Moore and Associates, Chartered's satisfaction, would have caused it to make reference to the subject matterof the disagreement in connection with its report on the registrant's financial statements. The registrant has requested that Moore and Associates, Chartered furnish the registrant with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. Moore and Associates, Chartered has responded stating that they will not be providing the requested letter. b) On October 16, 2009, the registrant engaged Gruber & Company, LLC, CPAs as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted Gruber & Company, LLC, CPAs regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-B. ITEM 7.01 FINANCIAL STATEMENTS, PRO FORMA FINANCIAL INFORMATION AND EXHIBITS. a)Not Applicable. b)Not Applicable. c)Exhibits No Exhibits are being filed Moore and Associates, Chartered, have stated that they will not be providing the requested letter normally filed as Exhibit 16.1, therefore no letter is available to attach to this filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description No exhibits being filed SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aultra Gold, Inc. Dateed: October19, 2009 By: /s/Rauno Perttu Name:Rauno Perttu Title:President and Chief Executive Officer
